            Case 1:20-cv-00963-LM Document 11 Filed 01/22/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

*************************************
IAN B. FREEMAN,                     *
SHIRE FREE CHURCH MONADNOCK, *
MALAISE LINDENFELD,                 *
PHO KEENE GREAT LLC,                *
ARIA DIMEZZO, ARIA DIMEZZO          *
(d/b/a REFORMED SATANIC CHURCH), *
                                    *
        Plaintiffs,                 *                 Civil No. 1:20-cv-00963-LM
                                    *
vs.                                 *
                                    *
CITY OF KEENE, and                  *
GOVERNOR CHRISTOPHER T.             *
SUNUNU, Governor of the State of    *
New Hampshire, in his official and  *
individual capacities,              *
                                    *
        Defendants.                 *
                                    *
*************************************

  GOVERNOR CHRISTOPHER T. SUNUNU’S MOTION TO DISMISS COMPLAINT

       Governor Christopher T. Sununu, in his official and individual capacities as Governor of

the State of New Hampshire (“Governor” or “State”), by and through his counsel, the New

Hampshire Office of the Attorney General, moves to dismiss, pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, all claims that the plaintiffs assert against the Governor in their

complaint.

       1.      The plaintiffs challenge the legality and constitutionality of City of Keene

ordinance O-2020-09-A and the constitutionality of the Governor’s Emergency Order #63, both

of which require members of the public to wear face masks in certain situations in light of the

COVID-19 pandemic. The plaintiffs seek an injunction declaring O-2020-09-A and Emergency

Order #63 null and void and enjoining the enforcement of O-2020-09-A and Emergency Order

                                                -1-
            Case 1:20-cv-00963-LM Document 11 Filed 01/22/21 Page 2 of 4




#63. The plaintiffs also seek to enjoin any further similar ordinances enacted by the City of

Keene or similar emergency orders issued by the Governor after the date of any order issued in

this proceeding, as well as damages and attorney’s fees.

       2.      This Court should dismiss all claims against the Governor because the plaintiffs

fail to allege any actual or imminent injury and, therefore, lack standing to challenge Emergency

Order #63.

       3.      All claims asserted against the Governor in his official capacity should also be

dismissed because the Eleventh Amendment bars those claims.

       4.      The plaintiffs fail to state a claim for a violation of their right to free exercise of

religion as guaranteed by the First Amendment to the United States Constitution and Part I,

Article 5 of the New Hampshire Constitution. Emergency Order #63 does not violate the First

Amendment because it is a valid and neutral law of generally applicability which in no way

targets religion and is rationally related to protecting public health. Nor does Emergency Order

#63 violate Part I, Article 5 because it does not substantially burden the plaintiffs’ religious

practice, and, even if it did, Executive Order #63 narrowly tailored to address the compelling

government interest of slowing the spread of COVID-19. Therefore, this Court should dismiss

Count II of the complaint.

       5.      The plaintiffs fail to state a claim for a violation of their right to freedom of

speech under the First and Fourteenth Amendments of the United States Constitution and Part I,

Article 22 of the New Hampshire Constitution because (1) Executive Order #63 regulates

conduct which falls outside of First Amendment protection and (2) even if the Order regulates

protected speech, it survives constitutional scrutiny because it is a content-neutral regulation




                                                 -2-
            Case 1:20-cv-00963-LM Document 11 Filed 01/22/21 Page 3 of 4




narrowly tailored to serve the significant governmental interest of slowing the spread of COVID-

19. Therefore, this Court should dismiss Count III of the complaint.

       6.      The plaintiffs fail to state a claim for a violation of their right of assembly as

guaranteed by the First Amendment to the United States Constitution and Part I, Article 32 of the

New Hampshire Constitution because Emergency Order #63 does not restrict, in any way, the

plaintiffs’ ability to gather in a group with other persons. Therefore, this Court should dismiss

Count V of the complaint.

       7.      The plaintiffs fail to state a claim for a violation of their right to procedural due

process under the Fourteenth Amendment to the United States Constitution. A person does not

have a constitutionally protected liberty or property interest in not wearing a mask during a

pandemic, and, even if one did, an individual’s due process rights are not violated by a law of

general applicability such as Emergency Order #63. Therefore, this Court should dismiss Count

IV of the complaint.

       8.      The State incorporates into this motion the memorandum of law filed herewith.

       9.      The State did not seek the plaintiffs’ assent to this motion as it is a dispositive

motion.

       WHEREFORE, the State respectfully requests that this honorable Court:

       A. Dismiss all claims asserted against the Governor; and

       B. Grant such further relief as is just and equitable.



                                               Respectfully submitted,

                                               CHRISTOPHER T. SUNUNU,
                                               GOVERNOR OF THE STATE OF NEW
                                               HAMPSHIRE




                                                 -3-
          Case 1:20-cv-00963-LM Document 11 Filed 01/22/21 Page 4 of 4




                                              By his attorneys,

                                              THE OFFICE OF THE NEW HAMPSHIRE
                                              ATTORNEY GENERAL


Date: January 22, 2021                        /s/ Daniel E. Will
                                              Daniel E. Will, Bar #12176
                                              Solicitor General

                                              /s/Laura E. B. Lombardi
                                              Laura E. B. Lombardi, Bar #12821
                                              Senior Assistant Attorney General

                                              /s/Sean R. Locke
                                              Sean R. Locke, Bar #265290
                                              Assistant Attorney General

                                              New Hampshire Department of Justice
                                              Office of the Attorney General
                                              33 Capitol Street, Concord, NH 03301-6397
                                              (603) 271-3650



                                 CERTIFICATE OF SERVICE

       I, Daniel E. Will, hereby certify that a copy of this motion to dismiss the complaint was

sent via the court’s e-filing system to Robert M. Fojo, Esq., counsel for the plaintiffs, and

Charles P. Bauer, Esq., counsel for the City of Keene.


January 22, 2021                              /s/ Daniel E. Will
                                              Daniel E. Will




                                                -4-
